DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 31 December 2021 has been entered.  Claims 1-20 remain pending in the application.  Applicant's amendments to the Claims have overcome each and every rejection previously set forth in the Non-Final Office Action dated 1 October 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-6, 10-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2011/0234058) in view of Williams et al. (US 2019/0044326).
Regarding claim 1, Lee discloses a containment system for a hazardous product (par. 2), the system comprising a housing unit (fig. 1) for storing the hazardous product; one or more sensors (38/62) for detecting a thermal event within the housing unit (par. 46); an active fire suppression system (60), 
Lee does not disclose that the passive fire suppression system comprises an intumescent lining disposed on at least a portion of an interior of the housing unit and wherein the intumescent lining is configured to expand as a direct reaction to heat from the thermal event.  Lee does further disclose that the housing has multiple product sections (figs. 1, 3).  
Williams teaches a containment system (400) for a hazardous product (414) comprising a housing unit (401) for storing the hazardous product (fig. 4) and a passive fire suppression system (4072/4073) comprising an intumescent lining (par. 20) disposed on at least a portion of an interior of the housing unit (fig. 4) and wherein the intumescent lining is configured to expand as a direct reaction to heat from the thermal event (par. 20).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the containment system of Lee to further comprise an intumescent lining disposed on at least a portion of an interior of the housing unit and wherein the intumescent lining is configured to expand as a direct reaction to heat from the thermal event, as taught by Williams, since this was known to provide a structure for sealing off the product section in response to a thermal event occurring therein (Williams -  par. 20; fig. 4).    
Regarding claim 2, Lee in view of Williams discloses the containment system described regarding claim 1, and further comprising a communication system in operative communication with the controller configured to send a notification of a detected thermal event (par. 56).
claim 3, Lee in view of Williams discloses the containment system described regarding claim 1, and further wherein the housing unit includes an operations section (fig. 3 - left portion) including the controller disposed therein (par. 43; fig. 3), and at least one product section (fig. 3 - right portion), wherein the operations section is thermally isolated from the at least one product section (par. 51; fig. 8).
Regarding claim 4, Lee in view of Williams discloses the containment system described regarding claim 3, and further wherein the at least one product section includes a plurality of compartments (10, see fig. 1).
Regarding claim 5, Lee in view of Williams discloses the containment system described regarding claim 4, and further wherein each of the plurality of compartments include a hazardous material module (10/12) configured to receive a hazardous material product therein (par. 51).
Regarding claim 6, Lee in view of Williams discloses the containment system described regarding claim 5, and further wherein the hazardous material module includes a frame (7/8) configured to secure the hazardous material product (par. 48; figs. 2, 3, 4).
Regarding claim 10, Lee in view of Williams discloses the containment system described regarding claim 4, and further wherein the active fire suppression system includes one or more reservoirs (par. 55) and tubing in fluid communication with the one or more reservoirs (fig. 13), wherein the one or more reservoirs include fire suppression material disposed therein (par. 56), wherein the tubing extends through the housing unit into fluid communication with the plurality of compartments (par. 56), wherein the fire suppression material is distributable via the tubing to the plurality of compartments in response to signals from the controller (par. 56).  Lee does not disclose that the one or more reservoirs is disposed in the operations section.  

Regarding claim 11, Lee in view of Williams discloses the containment system described regarding claim 10, and further wherein the one or more reservoirs include inert gas (par. 56 - “nitrogen”).
Regarding claim 12, Lee in view of Williams discloses the containment system described regarding claim 1, and further wherein the active fire suppression system operates in parallel to the passive fire suppression system (par. 53, 54, and 56).
Regarding claim 13, Lee in view of Williams discloses the containment system described regarding claim 1, and further wherein the active fire suppression system includes active vents (93) responsive to signals from the controller (par. 58).
Regarding claim 14, Lee in view of Williams discloses the containment system described regarding claim 3, and both further disclose wherein the at least one product section comprises multiple product sections (Lee as described regarding claim 1; and Williams via 402/404/406/408), and Lee in view of Williams discloses that the multiple product sections are divided by an expansion member (4071-4076, see fig. 4), wherein the expansion member is configured to expand into adjacent open space in response to the thermal event (par. 20; fig. 4).
Regarding claim 15, Lee discloses a method for operating a containment system for a hazardous product (par. 2), the method comprising: at a controller (30), detecting, via signals received from one or 
Lee does not disclose that the passive fire suppression system comprises an intumescent lining disposed on at least a portion of an interior of the housing unit and wherein the intumescent lining is configured to expand as a direct reaction to heat from the thermal event.  Lee does further disclose that the housing has multiple product sections (figs. 1, 3).  
Williams teaches a containment system (400) for a hazardous product (414) comprising a housing unit (401) for storing the hazardous product (fig. 4) and a passive fire suppression system (4072/4073) comprising an intumescent lining (par. 20) disposed on at least a portion of an interior of the housing unit (fig. 4) and wherein the intumescent lining is configured to expand as a direct reaction to heat from the thermal event (par. 20).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the passive fire suppression system of Lee to further comprise an intumescent lining disposed on at least a portion of an interior of the housing unit and wherein the intumescent lining is configured to expand as a direct reaction to heat from the thermal event, as taught by Williams, since this was known to provide a structure for sealing off the product section in response to a thermal event occurring therein (Williams -  par. 20; fig. 4).
Regarding claim 16, Lee in view of Williams discloses the method for operating a containment system for a hazardous product described regarding claim 15, and further wherein operating the passive 
Regarding claim 17, Lee in view of Williams discloses the method for operating a containment system for a hazardous product described regarding claim 15, and further wherein the housing unit includes a plurality of compartments (par. 48; figs. 1, 3), wherein each of the plurality of compartments, wherein the active fire suppression system is configured to provide fire suppression to distinct ones of the plurality of compartments in response to signals from the controller based on detection of the thermal event by a corresponding sensor (par. 48, 49).
Regarding claim 19, Lee in view of Williams discloses the method for operating a containment system for a hazardous product described regarding claim 17, and further wherein the active fire suppression system includes at least one reservoir having fire suppression material dispose therein (par. 55, 56) and tubing extending from the at least one reservoir to the plurality of compartments (par. 56; fig. 13).
Regarding claim 20, Lee in view of Williams discloses the method for operating a containment system for a hazardous product described regarding claim 15, and further wherein the controller is configured to activate the fire suppression system according to one or more predetermined control algorithms (par. 56) tailorable in response to user inputs (par. 41, 60 - via the “touch screen”).
Claims 7-8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Williams and further in view of Koreis et al. (US 2017/0361139).
Regarding claim 7, Lee in view of Williams discloses the containment system described regarding claim 4.  Lee in view of Williams does not disclose wherein the passive fire suppression system includes a suppression material applied to one or more surfaces of the plurality of compartments or the at least one product section.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the passive fire suppression system of Lee in view of Williams to include a suppression material applied to one or more surfaces of the plurality of compartments or the at least one product section, as taught by Koreis.  Providing a suppression material on one or more of the surfaces of the plurality of compartments or the at least one product section was known to provide a means to absorb the heat generated by the hazardous product (Koreis, par. 15).  
Regarding claim 8, Lee in view of Williams and Koreis discloses the containment system described regarding claim 7, and Koreis further teaches wherein the suppression material comprises phase change material (par. 15).
claim 18, Lee in view of Williams discloses the method for operating a containment system for a hazardous product described regarding claim 16.  Lee in view of Williams does not disclose wherein the passive fire suppression system includes a phase change material.  
Koreis teaches the containment system for a hazardous product comprising the passive fire suppression system including a phase change material described regarding claims 7 and 8.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the passive fire suppression system of the method for operating a containment system for a hazardous product of Lee in view of Williams to include a phase change material disposed within the housing unit, as taught by Koreis, since this was known to provide a means to absorb the heat generated by the hazardous product (Koreis, par. 15).  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Williams and further in view of Alasio (US 5,016,715).
Lee in view of Williams disclose the containment system described regarding claim 4.  Lee in view of Williams does not disclose wherein the passive fire suppression system  includes temperature sensitive tubing having fluid disposed therein, where the tubing is configured to rupture in response to a temperature increase above a predetermined level.
Alasio teaches a containment system (col. 1, ln. 7-10) comprising a passive fire suppression system (44/46/48/50/52/54) configured to suppress a thermal event using passive suppression and wherein the passive fire suppression system includes temperature sensitive tubing having fluid disposed therein, where the tubing is configured to rupture in response to a temperature increase above a predetermined level (col. 2, ln. 67 to col. 3, ln. 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the containment system of Lee in view of Williams to further .  
Response to Arguments
Applicant's arguments filed 31 December 2021 regarding Lee in view of Williams have been fully considered but they are not persuasive.  Williams is interpreted to teach “an intumescent lining disposed on at least a portion of an interior of the housing unit” since the thermally activated element formed of intumescent material of Williams covers at least a portion of the interior of the housing unit.  It is noted that the claims must be "given their broadest reasonable interpretation consistent with the specification." Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005).  And, under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification.  MPEP 2111.01(I).  The plain and ordinary meaning of the term “lining” is interpreted to be a covering for an inside surface, consistent with the definition of the term in the American Heritage Dictionary.  Further, the claim requires that the lining is “disposed on at least a portion”; it does not require the lining to be disposed over the entire interior.  Therefore, claims 1 and 15 are rejected as being obvious over Lee in view of Williams.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752